DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of application #16/851,157 filed on 04/17/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Response to Preliminary Amendment
Acknowledgement is made of preliminary amendment filed on 09/30/2020 in which claims 1,4,6,12,17, and 18 are currently amended. By this amendment, claims 1-20 are still pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2020,01/11/2021, and  03/17/2021, have been considered and placed of record. Initialed copies are attached herewith.  
Priority   
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional application #62/843,295, filed on 05/03/2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,021,078. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims of the instant application and claims in the ‘078 patent are directed to the same inventive concept. Furthermore, rewriting the claim language and deleting the word “vehicle” and inserting and/or substituting it with “chassis and body assembly” which are inherent properties for any vehicle does not make the application and the ‘078 patent patentably distinct. Furthermore, storing and supplying power to the refuse vehicle necessitate storing and supplying power to the body assembly and chassis since the chassis and body assembly are integral part of the vehicle, and thus claims 1-20 of the patent anticipate claims 1-20 of the instant application.
Instant Application #16/851,157
USPAT 11,021,078
Claim 1: (Currently Amended) A refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment; an electric energy system configured to store power and supply power to at least one of the chassis and the body assembly; and a power control system configured to measure one or more electrical attributes of at least one of the chassis and the body assembly and determine a power profile for at least one of the chassis and the body assembly, the power profile describing a length of time to operate based on a remaining power of the electric energy system; and wherein the power control system is configured to control operation of a lift assembly of the refuse vehicle based on the power profile.
Claim 1: A refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment; an electric energy system configured to store power and supply power to the refuse vehicle; and a power control system configured to measure one or more electrical attributes of the refuse vehicle and determine a power profile for the refuse vehicle, the power profile describing a length of time the refuse vehicle can continue to operate based on a remaining power of the electrical energy system; and wherein the power control system terminates operation of a lift assembly of the refuse vehicle based on the power profile.
Claim 8: (Original) A power control system for a refuse vehicle, comprising: a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit to: measure one or more first electrical parameters associated with an operation of the refuse vehicle; measure one or more second electrical parameters associated with an energy storage system associated with the refuse vehicle; generate an operational parameter associated with an amount of power required to perform the operation based on the one or more first electrical parameters and the one or more second electrical parameters; determine a power profile for the refuse vehicle, wherein the power profile describes a length of time the refuse vehicle can continue to operate based on the operational parameter; and transmit a control signal to the refuse vehicle based on the power profile.
Claim 8: A power control system for a refuse vehicle, comprising: a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit to: measure one or more first electrical parameters associated with an operation of the refuse vehicle; measure one or more second electrical parameters associated with an energy storage system associated with the refuse vehicle; generate an operational parameter associated with an amount of power required to perform the operation based on the one or more first electrical parameters and the one or more second electrical parameters; determine a power profile for the refuse vehicle, wherein the power profile describes a length of time the refuse vehicle can continue to operate based on the operational parameter; and transmit a control signal to the refuse vehicle based on the power profile, wherein the control signal causes termination of operation of a lift assembly of the refuse vehicle.
Claim 17: (Currently Amended) A method of determining a power profile for a refuse vehicle, comprising: measuring an initial remaining power amount associated with an energy storage system of the refuse vehicle; a first movement including moving a receptacle from a first position to a second position; measuring a first electrical parameter associated with the first movement; emptying the receptacle; a second movement including moving the receptacle from the first position to the second position; measuring a second electrical parameter associated with the second movement; measuring a secondary remaining power amount associated with the energy storage system of the refuse vehicle; and generate the power profile describing an amount of time the refuse vehicle can continue to operate based on the initial remaining power amount, the secondary remaining power amount, 
Claim 17: A method of determining a power profile for a refuse vehicle, comprising: moving a receptacle from a first position to a second position; measuring a first electrical parameter associated with the first movement; emptying the receptacle; moving the receptacle from the second position to the first position; measuring a second electrical parameter associated with the second movement; measuring an amount of remaining power associated with an energy storage system of the refuse vehicle; generating a power profile describing an amount of time the refuse vehicle can continue to operate based on the amount of remaining power and the first and second electrical parameters; and terminating operation of a lift assembly of the refuse vehicle based on the power profile.


Independent claims from both sides have been compared for sake of brevity and it is clear that claims of the instant application are broader in scope and are clearly anticipated by claims in the ‘078 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 1002(a)(2) prior art against the later invention.
Claims 1,3-5,7-8,11-15,17,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitfield, JR. et al., (Whitfield) US 2019/0218031 in view of Shinozaki US 2013/0175975(all cited by applicants)
Regarding claims 1,8, and 17: Whitfield at least discloses and shows in Figs. 1-5: A refuse vehicle(50)(Fig. 3), comprising: a chassis(not labeled but coupled to the container 14; see claim 15 of Whitfield and ¶[0027]); a body assembly(52) coupled to the chassis(see claim 16 of Whitfield and¶[0033]; note-the container 52 resides on the chassis, the body assembly defining a refuse compartment(see Fig. 3); a lift control system (26/120)(¶[0028]/[0039]; Figs.2 & 7)
Whitfield does not teach the limitations of:
an electric energy system configured to store power and supply power to the refuse vehicle at least one of the chassis and the body assembly; and a power control system configured to measure one or more electrical attributes of the refuse vehicle at least one of the chassis and the body assembly and determine a power profile for the refuse vehicle at least one of the chassis and the body assembly, the power profile describing a length of time the refuse vehicle can continue to operate based on a remaining power of the electrical electric energy system; and wherein the power control system controls is configured to control operation of a lift assembly of the refuse vehicle based on the power profile.
However, Shinozaki discloses factual evidence of, an electric energy system(power discharged from the banks 2,3,4 for garbage truck 1; see ¶[0051]) configured to store power and supply power(see [0113])  to the refuse vehicle(work vehicle 1; see ¶[0025],[0057]) at least one of the chassis and the body assembly(necessarily if the vehicle comprises a chassis and body as taught by Whitfield above) ; and a power control system configured to measure one or more electrical attributes of the refuse vehicle at least one of the chassis and the body assembly and determine a power profile(batteries states of charge and discharge; see Shinozaki ¶[0105]) for the refuse vehicle at least one of the chassis and the body assembly, the power profile(SOC) describing a length of time the refuse vehicle can continue to operate(see Shinozaki ¶[0019],[0073])  based on a remaining power of the electrical electric energy system(see Shinozaki ¶[0003],[0016],[0080], and [0105]); and wherein the power control system controls is configured to control operation of a lift assembly of the refuse vehicle based on the power profile(by using a power profile /battery SOC to distribute stored energies; see Shinozaki, Fig. 2 and ¶[0080]).
Whitfield and Shinozaki are refuse/work vehicles analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitfield with Shinozaki to include into the vehicle system of Whitfield, an electric energy system configured to store power and supply power to the refuse vehicle at least one of the chassis and the body assembly; and a power control system configured to measure one or more electrical attributes of the refuse vehicle at least one of the chassis and the body assembly and determine a power profile for the refuse vehicle at least one of the chassis and the body assembly, the power profile describing a length of time the refuse vehicle can continue to operate based on a remaining power of the electrical electric energy system; and wherein the power control system controls is configured to control operation of a lift assembly of the refuse vehicle based on the power profile, as recited to improve the efficiency of the garbage truck system which is similar and perform similar functions as the refuse vehicle system of Whitfield.
Accordingly claims 1,8, and 17 would have been obvious.
Regarding claims 3 and 11, Whitfield discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively. Whitfield further discloses, wherein the power control system(120) is further configured to determine a weight of contents(see ¶[0028]) associated with the refuse compartment(14) based on electrical attributes associated with the lift assembly(note-electric power is used to lift the trash bin 14).
Regarding claims 4,12, and 13, Whitfield discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively. Whitfield further discloses (see Whitfield, ¶[0028]) measuring a first electrical parameter associated with the first movement; emptying the receptacle(inherently due to emptying the bin), moving the receptacle from the second position to the first position and measuring a second electrical parameter (by using weight measure module 86; see Whitfield and Fig. 5) associated with the second movement (see Whitfield; claim 15). Shinozaki further discloses a refuse vehicle that uses electric power to moving a receptacle from a first position to a second position (lifting position and lowering position of a load; see Shinozaki ¶[0026]).
Therefore one of ordinary skill in the art would understand that symmetry in motion of the refuse vehicle between the first and second movements which are moving from one position to another, and from second position back to a first position. Therefore one of ordinary skill in the art would understand a reverse procedure for moving and weighing after emptying a trash bin/container of Shinozaki’s garbage truck to complete the required procedure and routines.
Accordingly claims 4,12, and 13 would have been obvious.
Regarding claims 5 and 20, Whitfield discloses all the claimed invention as set forth and discussed above in claims 4 and 17 respectively. Whitfield further discloses, wherein determining the power profile further includes calculating a weight associated with the receptacle based on the first and second electrical parameters(note-Whitfield uses weight determination system 24 and uses lift mechanism 28; see Fig. 2 and ¶[0028]).
Regarding claims 7,14, and 19, Whitfield discloses all the claimed invention as set forth and discussed above in claims 1,8, and 17 respectively. Whitfield further discloses, wherein the power control system is configured to disable the lift assembly based on the power profile(inhibiting activation of lift mechanism 106 by SOC restriction; see Whitfield Fig. 5, element 106).
Regarding claim 15, Whitfield discloses all the claimed invention as set forth and discussed above in claim 1. Shinozaki discloses about monitoring a power consumption of the garbage truck(1) and to store enough power for a mission(see Shinozaki ¶[0072],[0075],[0077] and claim 12).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitfield, JR. et al., (Whitfield) US 2019/0218031 in view of Shinozaki US 2013/0175975  and in further view of Forbes Jr. US 2011/0172837(all cited by applicants).
Regarding claims 2 and 9, Whitfield discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively. However, Whitfield and Shinozaki do not expressly teach, “wherein the power control system determines an amount of power required to return the refuse vehicle to a charging location and performs an operation using the remaining power and the amount of power required to return the refuse vehicle to the charging location to determine a result and alerts a user based on the result”.
However, Forbes discloses factual evidence of, determining an amount of power required to return the refuse vehicle to a charging location and performs an operation using the remaining power and the amount of power required to return the refuse vehicle to the charging location to determine a result(see Forbes; ¶[0129]). Forbes further discloses sending alert to a user based on a result(sending an alarm signal to a dashboard 98, see Forbes ¶[0105]; see also Whitfield , Fig. 2; alarm 44/46).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitfield in view of Shinozaki with Forbes to acknowledge and warn a user if there is enough power for a vehicle to return to original starting point after operations.
Accordingly claims 2 and 9 would have been obvious. 
Claims 6,10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitfield, JR. et al., (Whitfield) US 2019/0218031 in view of Shinozaki US 2013/0175975 and in further view of Kaneko US 2014/0163804 (all cited by applicants).
Regarding claims 6, 10 and 18, Whitfield discloses all the claimed invention as set forth and discussed above in claims 1, 8 and 17 respectively. However, Whitfield and Shinozaki do not expressly teach, a power profile describes a distance that refuse vehicle can traverse based on a remaining power of the electrical energy system.
However, Kaneko suggest the claimed limitation(see Kaneko; ¶[0080]-[0081]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitfield in view of Shinozaki with Kaneko, in order to ensure the needed power to complete the required mission of the vehicle.
Accordingly claims 6, 10 and 18 would have been obvious.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whitfield, JR. et al., (Whitfield) US 2019/0218031 in view of Shinozaki US 2013/0175975 and in further view of Hyde et al., (Hyde) US 2015/0239365 (all cited by applicants).
Regarding claim 16, Whitfield in view of Shinozaki discloses all the claimed invention as set forth and discussed above in claim 8. However, the combination of Whitfield and Shinozaki fails to disclose, transmitting a power profile to an external fleet management system.
However, Hyde discloses factual evidence of a transmitting a report, a wireless transmission to a server (see Hyde Figs. 2A, 31).
Whitfield, Shinozaki and Hyde are vehicles analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitfield in view of Shinozaki with Hyde by transmitting a power profile to an external fleet management system to estimate a required power consumption for each specific mission in reports, as per the teachings of Hyde(¶[0116],[0117],[0119]).
Accordingly claim 16 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2013/0175975 A1 to Shinozaki discloses the general state of the art regarding a battery system for movable object and controlling method for the same.
CN 102545318 B to Kashiyama et al., (Kashiyama) discloses a charging control system.
CN 206679670 U to AI H et al., (AI H) discloses an electric compression rubbish truck hydraulic motor control system.
USPAT 10,158,152 B2 to Watson et al., (Watson) discloses the general state of the art regarding an energy source system having multiple energy storage devices.
USPAT 11,021,078 B2 to Rocholl et al., (Rocholl) discloses an electronic control syst6em for electric refuse vehicle.
USPAT 11,136,187 B1 to Koga et al., (Koga) discloses a control system for a refuse vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 27, 2022